Citation Nr: 1610290	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine.

3. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	John Tucker, Esq.



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972 and from June 1974 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits at issue in this case.  The Veteran submitted a notice of disagreement with this determination in April 2012, and he perfected his appeal in a timely manner in July 2014.

The Board is aware that the Veteran has also submitted a notice of disagreement with respect to a September 2014 rating decision which denied service connection for sleep apnea and lung disease.  However, as the Veteran has not yet received a statement of the case from the Agency of Original Jurisdiction (AOJ), and because the Veteran has, therefore, been unable to perfect his appeal of those issues, the Board defers consideration of those claims to allow for the preparation of a statement of the case, and the perfection of that appeal.  

This appeal has been processed using the paperless, electronic, Veterans Benefits Management System and the Virtual VA claims processing systems.  

The Veteran's claims for increased ratings for peripheral neuropathy of the lower extremities and for degenerative joint disease of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus (diabetes) has been manifested by insulin dependence, need for an oral hypoglycemic agent, and a restricted diet, but the Veteran's diabetes is not manifested by a need for regulated activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119; Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).
	
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Board finds that the VA has satisfied its duty to notify under the VCAA.  Specifically, in November 2011 the Veteran received a letter which advised him of the evidence and information necessary to substantiate his claim for an increased rating, as well as his responsibilities, and the responsibilities of the VA, in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date.  Accordingly, the Board finds that the VA has satisfied its duty to notify under the VCAA.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records, Social Security records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded a VA examination of his diabetes in December 2011, and the record contains no evidence that the Veteran's condition has worsened since this examination.  Furthermore, neither the Veteran, nor his representative, has alleged that this examination was inadequate for rating purposes.  Moreover, the Board finds that this examination was adequate to rate the Veteran's diabetes, as the examination included an interview with the Veteran, a review of the entire claims file, and a full physical examination that addressed the criteria relevant to rating diabetes.  Therefore, the Board finds that the examination of the Veteran in December 2011 is adequate to adjudicate this claim for an increased rating, and so no further examination is necessary.  The relevant records having been obtained, and the Veteran having received an adequate examination, the Board finds that the VA has satisfied its duty to assist under the VCAA with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II. 
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).

As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's diabetes was previously service connected in August 2010.  At that time the Veteran's diabetes was rated at 20 percent, effective March 2, 2010.  Thereafter, the Veteran requested in October 2011 that this rating be increased.  Accordingly, the relevant time period for consideration of this claim extends to October 2010.

The Veteran's diabetes is currently rated at 20 percent under DC 7913, which requires that the Veteran need either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet to manage and control his diabetes.  A 40 percent rating is assigned for diabetes mellitus that requires the use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under 7913.

Finally, in considering a claim for benefits, the Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case it has been well established that the Veteran's diabetes requires the use both insulin and an oral hypoglycemic agent.  The Veteran's medical records contain multiple statements from his treatment team indicating his need for a restricted diet.  As such, the Veteran need only show that a regulation of his occupational and recreational activities has been medically prescribed in order to qualify for a 40 percent rating under DC 7913. 

That said, the Veteran's treatment records in this case contain no evidence of a prescription to avoid strenuous activity by any medical professional.  To be sure, the claims file contains several statements from the Veteran that his physical abilities are limited by the confluence of his medical conditions, however, the record does not contain any indication that any regulation of his activities has been specifically prescribed by a doctor because of his diabetes.  

Furthermore, during the Veteran's December 2011 VA examination, the examiner found that a regulation of activities was not necessary in the Veteran's case.  Additionally, this examiner found that the Veteran required diabetic care less than two times per month, and that the Veteran had not been hospitalized for ketoacidosis in the last year.  The examiner also found that the Veteran had not had any progressive weight loss or loss of strength attributable to his diabetes, and the report found that the Veteran's peripheral neuropathy, which will be discussed in the remand section of this decision, was a complication of his diabetes.  Likewise, the examiner found that the Veteran's erectile dysfunction, hypertension, and peripheral vascular disease were all likely caused by his diabetes.   

In addition to the December 2011 VA examination evidence, the record also contains three separate statements from the Veteran's treating doctor in February 2013, June 2013, and October 2013 that he does not require restricted activities.

The record contains no additional pertinent, noncumulative, evidence that relates strictly to the Veteran's diabetes, rather than to a separately compensated secondary disability, such as peripheral neuropathy or peripheral vascular disease.  Therefore, the weight of the evidence clearly establishes that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes under DC 7913, as he does not medically require a restricted diet in order to manage and control his diabetes.  

The Board further finds that no other diagnostic codes are properly implicated in this claim.

However, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board concludes that the rating schedule adequately contemplates the Veteran's diabetes.  As was noted above, the record indicates that the Veteran's diabetes has caused complications of peripheral neuropathy, peripheral vascular disease, and erectile dysfunction.  Peripheral neuropathy and peripheral vascular disease constitute disabilities which are separately compensated under distinct diagnostic codes.  The record indicates that the Veteran is currently in receipt of compensation for both of those disabilities under their respective diagnostic codes; those complications are not implicated in a consideration of the adequacy of DC 7913.  Furthermore, the Veteran is not entitled to an extra-schedular consideration because of erectile dysfunction, as that disability does not implicate any otherwise related factors, such as a marked interference with employment or frequent periods of hospitalization.  He is compensated for this disability with an award of special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i). 

Therefore, with those being the only symptoms caused by the Veteran's diabetes, the diagnostic code does adequately compensate the Veteran for his diabetes, distinct from his separately compensated secondary disabilities.  

As the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent, the benefit of the doubt rule does not apply, and the Veteran's claim for an increased rating in excess of 20 percent for diabetes is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

Finally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran does not allege, and the record does not show, that his diabetes has rendered him unemployable at any time during the course of the appeal.  Therefore, further consideration of a TDIU is not necessary.



ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

With respect to the issues of entitlement to an increased rating for bilateral peripheral neuropathy of the lower extremities and degenerative joint disease of the thoracolumbar spine, the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

Specifically, a remand is necessary with respect to these claims because the VA has a duty to assist the Veteran in developing their claim for benefits.  This duty requires that the VA provide a medical examination in a claim for an increased rating if there is an indication that the evidence of record does not reflect the current state of the Veteran's disability, or if the Veteran credibly asserts that the severity of the disability in question has increased since the most recent VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327(a); VAOPGCPREC 11-95 (Apr. 7, 1995).

In this case, the Veteran's application for an increased rating of his conditions implies that the severity of his conditions have worsened since he was examined in relation to his initial rating.  To that end, the record indicates that the Veteran did receive an examination of his spinal degenerative joint disease in December 2011.  However, the record also indicates that the Veteran was scheduled for a VA examination of his peripheral neuropathy in December 2011, but that examination was cancelled.  The record contains no evidence to suggest that the Veteran cancelled the examination, or failed to appear at the examination.  As such, a remand is necessary in this case in order to afford the Veteran an examination of his peripheral neuropathy to determine its current severity and effects.  

Additionally, the Board also finds that a remand is necessary in this case to obtain an updated examination of the Veteran's spinal degenerative joint disease, as well as to obtain medical evidence of the differentiation of the symptoms caused by the Veteran's peripheral neuropathy of the lower extremities and the radicular symptoms caused by his spinal degenerative joint disease.  Specifically, the Board notes that the Veteran's medical records repeatedly indicate that in addition to the Veteran's neuropathic leg pain, he experiences radicular pain from his spine into his right lower extremity.  As such, additional medical evidence is required in order to properly adjudicate these claims through an understanding of how the Veteran's spinal degenerative joint disease and peripheral neuropathy individually impact him.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records.

If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he must be allowed the opportunity to provide such records.

2. After any outstanding records have been obtained, or have been formally found to be unobtainable, schedule the Veteran for a medical examination with a qualified VA medical professional to assess the nature, extent, and severity of the Veteran's peripheral neuropathy, as well as his spinal degenerative joint disease, including any radicular pain.

In arranging this examination, the examiner should be provided with access to the Veteran's electronic case file, including this Remand.  The examiner shall note in the examination report that the record and the Remand have been reviewed.

The examiner must conduct all indicated evaluations, studies, and tests, and they must identify all neurological disorders present in the Veteran's lower extremities.  The examiner must clearly distinguish between neuropathic and radicular disorders present, and the examiner must also, to the extent possible, specifically state which nerves are impacted by each disorder present in the Veteran's lower extremities.  

Additionally, with respect to the Veteran's peripheral neuropathy, the examiner must detail the severity and manifestations of these disabilities in each extremity, separately, to include any foot drop; droop of the first phalanges of all toes; an inability to dorsiflex the foot; loss of extension of the proximal phalanges of toes; weakened adduction; or anesthesia that covers the entire dorsum of the foot and toes.  The examiner must also detail, to the extent possible, the functional impact of these manifestations on the Veteran.  These determinations should be expressed, to the extent possible, in terms of mild, moderate, or severe disorders for each lower extremity.  

With respect to the Veteran's spinal degenerative joint disease, the examiner must detail the severity and manifestations of this disability as well.  Specifically, the examiner must detail the Veteran's spinal range of motion, as well as any other relevant manifestations indicated by the examination or the record.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that these reports must be explicitly considered in forming the above requested opinions.  

3. After completing the above development, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the Veteran's claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


